Citation Nr: 1205019	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  11-08 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating for a low back disability in excess of 20 percent. 

2.  Entitlement to an effective date earlier than March 1, 2007 for the grant of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 1970 to May 17, 1971, and from October 1974 to November 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the RO in Indianapolis, Indiana, which granted service connection for a low back disability and assigned a 20 percent initial rating, effective March 1, 2007.

The Veteran and J.B. presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO, in October 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The earliest date of receipt of a pending claim for service connection for a low back disorder is August 24, 2005.

3.  For the entire period of this appeal, the Veteran's low back disability has been manifested by symptomatology approximating forward flexion of the thoracolumbar spine to 30 degrees or less. 

 4.  For the entire period of this appeal, the Veteran's low back disability not approximated unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, or incapacitating episodes, or associated neurological abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 24, 2005 for the grant of service connection for a low back disability are met; the criteria for an effective date earlier than August 24, 2005 are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a),(b), 3.159, 3.400 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 40 percent for the service-connected low back disability have been met for the entire period; the criteria for a disability rating higher than 40 percent are not met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Concerning the appeal for a higher initial rating for the low back disability, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Nevertheless, in a March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a low back disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded a VA examination in July 2010.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination included findings pertinent to the rating criteria including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  

Earlier Effective Date for Service Connection

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).  

At the outset, it is important to apply the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Here, the Veteran was separated from active service on November 21, 1986.  He filed a claim for service connection for a low back disability in August 1996, well after the one-year period.  

Otherwise, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, the August 1996 claim was denied by the RO in July 1997.  While the Veteran submitted a timely notice of disagreement, he did not perfect an appeal within 60 days of the September 1997 statement of the case or within the remainder of one year from the July 1997 decision.  The Board notes that additional evidence was received within a year of the July 1997 decision.  The Veteran was specifically informed by a letter attaching a January 1997 supplemental statement of the case that his appellate rights would expire July 30, 1998.  No substantive appeal was received within that period.  

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Here, the evidence of record in July 1997 established a back injury and service and a post-service back disorder; however, the claim was denied due to a lack of continuity of symptomatology or nexus.  The evidence received within a year of the July 1997 decision was not material to either element.  An April 1988 private treatment record reveals complaint of a low backache, but related it to a lifting injury.  An April 1994 private treatment record notes a back strain, but related it to an injury two years prior.  Other treatment records received did not address back complaints.  Thus, to the extent of receipt of evidence within one year of the July 1997 decision, such evidence was not new and material so as to require readjudication under 38 C.F.R. § 3.156(b).  In light of the fact that the Veteran did not perfect an appeal, the July 1997 decision became final and cannot serve as the basis for establishing an earlier pending claim for service connection.  

The Board finds that, following the final decision in July 1997, the earliest date of receipt of a pending claim to reopen service connection for a low back disorder is August 24, 2005.  The next correspondence from the Veteran following the July 1997 rating decision was received on August 24, 2005, consisting of a VA Form 21-4138 requested a VA examination to support his claims for service connection.  Those claims included a back disorder.  

The claim to reopen service connection was denied in a February 2006 rating decision, mailed to the Veteran in March 2006.  In December 2006, the RO received a notice of disagreement with the March 2006 decision.  In December 2006, the RO sent the Veteran a letter asking him to specify which issues were being appealed.  Congressional correspondence received at the RO in January 2007, still within a year of the February 2006 denial, included a complaint from the Veteran that he had applied for service connection for a back injury and was turned down.  He noted that he did not understand how the RO could disapprove the claim, and that he felt he had given them ample proof of his injuries.  

The Board finds that the January 2007 statement constituted a notice of disagreement with the February 2006 denial of reopening of service connection for a low back disorder.  Considering the language of the January 2007 statement, the statement made a specific mention of a compensation for a back injury, and referenced previous denials of service connection for the same.  Considering the January 2007 in the context of the December 2006 notice of disagreement (for all claims), as well as the desire to appeal expressed in December 2006 by requests for a VA examination and personal hearing, the January 2007 correspondence amply indicates that the Veteran was in disagreement with the denial of reopening of service connection for a back disorder, and was seeking an appeal of the February 2006 denial.  For these reasons, the Board finds that the February 2006 decision is not final, but remained pending at the time the March 2007 statement (that purported to be a claim) was received.  As the back disorder is service related and entitlement predates the claim, the appropriate effective date for service connection is August 24, 2005, the date of receipt of the claim to reopen that was pending at the time of the grant of service connection.  

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  

After a thorough review of the claims folder, the Board finds that there is no communication of record from the Veteran or any representative or other party to VA that would constitute a pending and unadjudicated claim (formal or informal) for service connection for a low back disorder prior to August 24, 2005.  38 C.F.R. § 3.155.  For these reasons, the Board finds that August 24, 2005 is the earliest effective date assignable for the grant of service connection for a low back disability.  To the extent any earlier effective date is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Initial Rating for Low Back Disability

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In the November 2009 rating decision, the RO granted service connection and assigned an initial 20 percent rating for the low back disability, pursuant to Diagnostic Code 5237, for the period from March 1, 2007.  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, 38 C.F.R. § 4.71a, the following ratings are available: 100 percent - unfavorable ankylosis of the entire spine; 50 percent - unfavorable ankylosis of the entire thoracolumbar spine; 40 percent - forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  20 percent - forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Thus, the initial evaluation of 20 percent contemplates pain on motion and flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less, including due to pain, weakness, fatigue, or incoordination.  

After a review of all of the evidence, the Board finds that the criteria for a 40 percent rating are more nearly approximated for the entire period on appeal.  This finding is based on a combination of low back symptomatology that more nearly approximates the criteria for a 40 percent rating than that for a 20 percent rating.  

The Board acknowledges that the July 2010 VA examiner found that the Veteran could forward flex from 20 degrees to 60 degrees, thus establishing a 40 degree range of motion; however, the examiner also found there to be ankylosis of the thoracolumbar spine.  This was accountable for the fixed 20 degree forward flexion.  The Veteran testified that he cannot bend over to pick things up, and if he tries to stand straight up (beyond 20 degrees) he cannot do it.  He also testified that he cannot rotate or twist his spine.  Notably, on examination, the Veteran's posture was described as stooped, and he had an abnormal gait due to this.  

Thus, even though the specific degree limitation required for a 40 percent rating is not shown, based on the presence of ankylosis of the thoracolumbar spine, and a measured range of motion that approaches within 10 degrees of the requirements for a 40 percent rating, with resolution of reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period on appeal, the criteria for a 40 percent rating are more nearly approximated than those for the current 20 percent rating.  

This finding is based on the Veteran's testimony that his condition has remained largely the same throughout the period on appeal, and based on the findings of the December 2007 VA examiner that the Veteran was hesitant to extend beyond 15 degrees.  While the examiner measured range of flexion from 0 to 50 degrees, he described a loss of motion on repetitive use of 45 to 50 degrees, thus approximating the criteria for the 40 percent rating.  Accordingly, a 40 percent rating is warranted for the entire initial rating period on appeal.  

The Board has considered whether a rating higher than 40 percent is warranted, but finds that unfavorable ankylosis of the thoracolumbar spine or the entire spine is neither shown nor more nearly approximated than favorable ankylosis of the thoracolumbar spine for any period.  The Board notes specific findings of the July 2010 VA examiner that unfavorable ankylosis is not present.  

Regarding the attributes of unfavorable ankylosis set out above, although a segment of the thoracolumbar spine is fixed in flexion, the entire thoracolumbar spine is not fixed in flexion.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   

Moreover, the ankylosis of a segment of the spine does not result in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  The clinical evidence does not demonstrate such symptoms, and the Veteran does not assert that the has such symptoms.  

Thus, based on the clinical findings and the Veteran's assertions as recorded in the examination report, and his statements and testimony, the criteria for a rating higher than 40 percent are not met for any period.  

The presence of pain, as described by the Veteran, is certainly a component of disability; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of constant pain is not itself probative of entitlement to a higher rating.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the thoracic spine; however, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  

There is also evidence of arthritis in this case; however, beyond a minimum 10 percent rating, arthritis shown by x-ray evidence is rated based on limitation of motion.  

The Board notes that, although the Veteran has described symptoms consistent with lumbar radiculopathy, such as radiating pain, numbness, and weakness in the lower extremities, and there are MRI findings showing mild disc bulging in the lumbar segments, neural foraminal narrowing, and central canal stenosis, there is no diagnosis of intervertebral disc syndrome in this case, and there have been no diagnosed neurological abnormalities associated with the low back disability.  Notably, the July 2010 examiner found that reflexes, strength, muscle tone, and sensation in the lower extremities were normal, and there was no atrophy.  Moreover, the Veteran has reported no incapacitating episodes involving bed rest prescribed by a physician and treatment by a physician.  As such, a rating in accordance with the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate; and, a separate rating on the basis of associated neurological abnormalities is also not appropriate.  

For these reasons, the Board finds that, while a 40 percent initial rating is warranted, the weight of the evidence is against a finding of an initial rating in excess of 40 percent for low back disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected low back disability.  The criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  Because the schedular rating criteria are adequate to rate the disability, 

there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating for a low back disability of 40 percent, but not higher, is granted. 

An effective date of August 24, 2005, but not earlier, for grant of service connection for a low back disability, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


